Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 1 of 30 PageID 165




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


   MATT MORGAN,                              Case No: 6:18-cv-01746-PGB-TBS


                     Plaintiff,              Hon. Judge Paul G. Byron
   v.                                        Hon. Mag. Thomas B. Smith



   CAPITAL ALLIANCE GROUP,


                       Defendant.




                  DEFENDANT’S RESPONSE TO ORDER TO SHOW CAUSE
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 2 of 30 PageID 166




                                                        TABLE OF CONTENTS

      I.   INTRODUCTION ............................................................................................................ 1
     II.   LEGAL STANDARD ...................................................................................................... 6
           a.        Rule 11 .................................................................................................................. 6
           b.        28 USC § 1927 And The Court’s Inherent Power To Sanction ........................... 7
    III.   SANCTIONS ARE NOT WARRANTED ....................................................................... 9
           a.        There Was No Bad Faith Or Conduct Akin to Contempt..................................... 9

           b.        The Misrepresentation Was Not Material And The Court Was Not Misled ........ 12

           c.        The Transfer Motion Is Meritorious And Could Not Unreasonably Or
                     Vexatiously Multiply Proceedings ....................................................................... 14

                           i. The Southern District of California Retains Exclusive Jurisdiction ........ 16

                          ii. Exclusive Jurisdiction Should Be Dispositive Under 1404(a).................. 21

    IV.    CONCLUSION ................................................................................................................ 23




                                                                           i
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 3 of 30 PageID 167



                                TABLE OF AUTHORITIES

   CASES

   Amlong & Amlong, P.A. v. Denny's, Inc.,
         457 F.3d 1180 (11th Cir. 2006)………………………………………….……5, 7, 8, 14

   Barnes v. Dalton,
          158 F.3d 1212 (11th Cir. 1998)………………………………………………..……….8

   Barrios v. Regions Bank,
          2013 U.S. Dist. LEXIS 132050 (M.D. Fla. August 21, 2013)……………………..…15

   Berger v. Heckler,
          771 F.2d 1556 (2d Cir. 1985)……………………………………………………..…..20

   Bernal v. All Am. Inv. Realty, Inc.,
          479 F. Supp. 2d 1291 (S.D. Fla. 2006)……………………………………………..…..9

   Boys v. Mass Mut. Life Ins. Co.,
          2013 U.S. Dist. LEXIS 103242 (E.D. Tenn. July 24, 2013)………………...…….14, 18

   Brown v. Neeb,
         644 F.2d 551 (6th Cir. 1981)…………………………………………………..………20

   Byrne v. Nezhat,
          261 F.3d 1075 (11th Cir. 2001)………………………………………………….……...7

   Calderon v. Merch. & S. Bank,
         2013 U.S. Dist. LEXIS 154352 (M.D. Fla. Oct. 28, 2013)……………………………15

   Chambers v. NASCO, Inc.,
        501 U.S. 32 (1991)………………………………………………………….…...……...8

   Chevaldina v. Katz,
         2018 U.S. Dist. LEXIS 28725 (S.D. Fla. Feb. 19, 2018)……………………………...19

   Cordoba v. Dillard's, Inc.,
         419 F.3d 1169 (11th Cir. 2005)…………………………………………………...…...11

   Daniels v. Sodexo, Inc.,
          2013 U.S. Dist. LEXIS 109484 (M.D. Fla. Aug. 5, 2013)…………………………..8, 15

   Danubis Grp., LLC v. Landmark Am. Ins. Co.,
                 2015 U.S. Dist. LEXIS 27186 (M.D. Fla. Jan. 27, 2015)………………….10, 13

   Davis v. Avvo, Inc.,
          2011 U.S. Dist. LEXIS 103332 (M.D. Fla. Sep. 12, 2011)…………………………….22


                                             ii
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 4 of 30 PageID 168



   E.g., Redmon v. Soc'y & Corp. of Lloyds,
           434 F. Supp. 2d 1211 (M.D. Ala. 2006)…………………………….…………………..12

   Fitzgerald v. Regions Bank,
          2014 U.S. Dist. LEXIS 4547 (M.D. Fla. Jan. 14, 2014)………………………………..15

   Gehl v. Direct Transp., Ltd.,
          2013 U.S. Dist. LEXIS 14630 (M.D. Fla. Feb. 4, 2013)……………………………..7, 12

   Gelles v. Skrotsky,
          15 F. Supp. 2d 1293 (M.D. Fla. 1998)……………………………………………………9

   Goulart v. United Airlines, Inc.,
         1994 U.S. Dist. LEXIS 21856 (N.D. Cal. Sept. 28, 1994)………………………………20

   Hankins v. CarMax, Inc.,
         2012 U.S. Dist. LEXIS 4612 (D. Md. Jan. 13, 2012)…………………………..4, 5, 18, 19

   Hodge v. Orlando Utils. Comm'n,
         2010 U.S. Dist. LEXIS 12564 (M.D. Fla. Jan. 24, 2010)………………………3, 6, 10, 12

   Holmes v. Cont'l Can Co.,
         706 F.2d 1144 (11th Cir. 1983)…………………………………………………………..17

   Hudson v. Int'l Computer Negotiations, Inc.,
         499 F.3d 1252 (11th Cir. 2007)………………………………………………………….7, 8

   In re Engle Cases,
          283 F. Supp. 3d 1174 (M.D. Fla. 2017)……………………………………………3, 10, 11

   In re Ricoh Corp.,
           870 F.2d 570 (11th Cir. 1989)……………………………………………………………22

   Kaplan v. DaimlerChrysler,
         A.G., 331 F.3d 1251 (11th Cir. 2003)……………………………………………………...6

   Kokkonen v. Guardian Life Ins. Co. of America,
         511 U.S. 375 (1994)………………………………………………………………………17

   Lawyers Title Ins. Corp. v. Doubletree Partners, L.P.,
         739 F.3d 848 (5th Cir. 2014)………………………………………………………………3

   Macort v. Prem, Inc.,
         208 Fed. Appx. 781 (11th Cir. Nov. 30, 2006)……………………………………………7

   McDonald v. Emory Healthcare Eye Ctr.,
        391 Fed. Appx. 851 (11th Cir. 2010)………………………………………………………1

   Medina v. 3c Constr. Corp.,
         2006 U.S. Dist. LEXIS 102866 (S.D. Fla. Oct. 27, 2006)…………………………………9
                                                 iii
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 5 of 30 PageID 169



   P&S Business Machines, Inc. v. Canon USA, Inc.,
         331 F.3d 804 (11th Cir. 2003)…………………………………………………………….22

   Peer v. Lewis,
           606 F.3d 1306 (11th Cir. 2010)………………………………………………………..6, 15

   Pennie & Edmonds LLP,
          323 F.3d 86 (2d Cir. 2003)…………………………………………………………………6

   Peterson v. BMI Refractories,
          124 F.3d 1386 (11th Cir. 1997)…………………………………………………………….8

   Rabbi Jacob Joseph School v. Province of Mendoza,
          342 F. Supp. 2d 124 (E.D.N.Y. 2004)…………………………………………………….22

   Regents of the Univ. of Cal. v. Eli Lilly & Co.,
          119 F.3d 1559 (Fed. Cir. 1997)…………………………………………………………...23

   Riccard v. Prudential Ins. Co. of Am.,
          307 F.3d 1277 (11th Cir. 2002)………………………………………………………...3, 10

   Roseberry-Andrews v. Schell & Kampeter, Inc.,
         2016 U.S. Dist. LEXIS 58334 (D. Md. May 2, 2016)…………………………………….18

   Rothenberg v. Sec. Mgmt Co.,
         736 F.2d 1470 (11th Cir. 1984)…………………………………………………………….9

   Schwartz v. Millon Air, Inc.,
         341 F.3d 1220 (11th Cir. 2003)…………………………………………………………7, 15

   Sigurdsson v. Dicarlantonio,
          2013 U.S. Dist. LEXIS 159623 (M.D. Fla. Nov. 7, 2013)…………………………4, 12, 14

   Stewart Org., Inc. v. Ricoh Corp.,
          487 U.S. 22 (1988)………………………………………………………………………...21

   United States v. Am. Soc'y of Composers, Authors & Publrs.,
          832 F. Supp. 82 (S.D.N.Y. 1993)………………………………………………………….19

   United States v. Int'l Bhd. of Teamsters, etc.,
          907 F.2d 277 (2d Cir. 1990)……………………………………………………………….19

   Wachovia Bank v. Tien,
         406 Fed. Appx. 378 (11th Cir. Dec. 22, 2010)……………………………………………...8

   Yocum v. Nationstar Mortg., LLC,
         2017 U.S. Dist. LEXIS 135860 (N.D. Ala. Aug. 24, 2017)……………………………….13

   STATUTES

                                           iv
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 6 of 30 PageID 170



   28 USC § 1404(a)……………………………………………………………………….4, 14, 21, 22

   28 USC § 1406……………………………………………………………………………………..21

   28 USC § 1927………………………………………………………………………………...passim

   47 USC § 227………………………………………………………………………………………..2

   Fed. R. Civ. P. 11………………………………………………………………………………passim

   Fed. R. Civ. P. 12(b)(3)…………………………………………………………………………….21

   MISCELLANEOUS

   2 James Wm. Moore et al., MOORE'S FEDERAL PRACTICE § 11.03 (3d ed. 2010)…………………...6

   BLACK'S LAW DICTIONARY (8th ed. 2004)…………………………………………………………..7




                                             v
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 7 of 30 PageID 171




          Defendant Capital Alliance Group (“CAG” or “Defendant”), through the undersigned counsel

   of record, hereby respectfully responds to the Honorable Magistrate Judge Smith’s Order to Show

   Cause (“OSC”) as follows:

     I.   INTRODUCTION

          William Restis, counsel for Defendant (“Counsel”), is responsible for making the incorrect

   factual representations in CAG’s motion to transfer this action to the Southern District of California

   (Dkt No 22, the “Transfer Motion”). Declaration of William R. Restis in Response to Order to Show

   Cause (“Restis Decl.”), ¶¶ 4, 9. Local counsel Mr. Clay Parker did not participate in drafting the

   Transfer Motion, and relied upon Counsel’s investigation. Id., ¶ 12. In response to the OSC, Counsel

   has conducted additional research and agrees with the Honorable Magistrate Judge Smith that the

   paragraph identified in the OSC is not an accurate representation of the facts in Bee, Denning, Inc.

   v. Capital Alliance Group, 3:13-cv-2654-BAS-WVG (S.D. Cal.) (“Bee”). Id., ¶¶ 13-14.

          Counsel deeply regrets making any misstatements to the Court, and did not intend to mislead

   it. Id., ¶ 16-17. Counsel “will make every effort to ensure that all future representations to this Court

   are factually accurate.” Id., ¶ 19.1 Even though the paragraph cited in the OSC was not accurate,

   Counsel respectfully asserts that sanctions should not issue because:



      1
         Counsel has a clean record, and has never been subject to discipline by any court or state bar. Id.,
   ¶ 2; Cf. McDonald v. Emory Healthcare Eye Ctr., 391 Fed. Appx. 851, 853 (11th Cir. 2010) (sanctions
   depend on inter alia whether conduct "was part of a pattern of activity, or an isolated event," "whether
   it infected the entire pleading" and/or "whether the person has engaged in similar conduct in other
   litigation").




                                                  Page 1 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 8 of 30 PageID 172




          First, there was no intent to deceive and no evidence of conduct rising to the level of “bad

   faith” or “contempt.” See § II and III.a, infra. Counsel did not represent Defendant in Bee, and had

   no involvement in that case. Restis Decl., ¶ 3. The Transfer Motion was based on a nearly identical

   motion to transfer an individual Telephone Consumer Protection Act (47 U.S.C. § 227, the “TCPA”)

   lawsuit, McKevitz v. Capital Alliance Group et al., No. 3:18-cv-00131-JRG-HBG pending in the

   Eastern District of Tennessee (“McKevitz Motion”). Restis Decl., ¶ 4. Ex. A.

          In preparing the McKevitz Motion in June 2018, Counsel relied on discussions with CAG’s

   CEO and a “high-level review of the facts in Bee” primarily focused on the Honorable Judge

   Bashant’s Order Granting Motion for Final Approval of Class Action Settlement and Motion for

   Attorney Fees and Incentive Awards, Bee docket No. 81 (the “Final Approval Order”). Restis Decl.,

   ¶¶ 4-7. Based on this inquiry, Counsel “believed the paragraph cited in this Court’s OSC to be

   correct at the time [he] wrote it in the McKevitz Motion.” Id., ¶ 6.

          Counsel’s review of Bee was limited by the amount in controversy in McKevitz, and

   Defendant’s “severely limited ability to absorb litigation expenses.” Id., ¶¶ 5. At the time Counsel

   prepared the McKevitz Motion, he “believed no findings were made by the Honorable Judge Bashant

   that would have established CAG’s liability relevant to the facts of McKevitz,” and had not reviewed

   the documents cited in the Court’s order denying the Transfer Motion. Id., ¶ 7.

          When Counsel was retained to defend the instant case, he “used the McKevitz Motion as a

   template, and modified it to the minimum extent necessary to address the facts of this case and

   Eleventh Circuit case law to minimize fees” because he “had been informed by [his] client that CAG

   is no longer operating as a going concern, that normal business operations have ceased, and the

   owners are in the process of winding down their business.” Id., ¶ 9-10. Counsel “should have

                                                  Page 2 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 9 of 30 PageID 173




   conducted a more diligent investigation into the facts in Bee before making the offending

   representation to the Court and to the Eastern District of Tennessee in McKevitz.” Id., ¶ 13.

   Moreover, Counsel “should not have let the paucity of [his] client’s resources dictate [his] level of

   effort. [He] know[s] better than to make factual representations in court filings without adequate due

   diligence to confirm their accuracy. Had [he] conducted a more diligent review of the Bee docket,

   [he] would not have made the offending representation to the Eastern District of Tennessee in

   McKevitz or to this Court.” Id., ¶ 18.2

           And while Counsel wholeheartedly agrees that he should have been more diligent, the Bee

   Docket has 81 entries, and it appears the only definitive evidence of falsity of the offending statement

   of fact is a single paragraph on page 16 of the Bee court’s Preliminary Approval Order. Bee Dkt No.

   28 at p. 4. See § III.a., infra, and Restis Decl., ¶¶ 15-16. Respectfully, this evidence falls far short of

   the “clear and convincing” evidence of bad faith or contempt necessary to issue sua sponte sanctions.

   Hodge v. Orlando Utils. Comm'n, 2010 U.S. Dist. LEXIS 12564, at *10 (M.D. Fla. Jan. 24, 2010)

   (when considering Rule 11 sanctions, “all doubts are resolved in favor of the signer.”); Riccard v.

   Prudential Ins. Co. of Am., 307 F.3d 1277, 1296 (11th Cir. 2002) (“A finding of civil contempt …

   must be supported by clear and convincing evidence.”) (emphasis added); In re Engle Cases, 283 F.

   Supp. 3d 1174, 1225 (M.D. Fla. 2017) (“§ 1927 ‘require[s] clear and convincing evidence that

   sanctions are justified.’") citing Lawyers Title Ins. Corp. v. Doubletree Partners, L.P., 739 F.3d 848,

   872 (5th Cir. 2014) (emphasis added).



      2
         In addition to responding to the OSC, Counsel has filed a correction to the McKevitz Motion,
   which is currently under submission in the Eastern District of Tennessee, to ensure that court is not
   similarly mislead in ruling on the issue of transfer. Restis Decl., ¶ 18, and Ex. B.
                                                   Page 3 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 10 of 30 PageID 174




           Second, although Counsel inaccurately represented the facts in Bee, the representations were

    made in an introductory statement unrelated to the merits of transfer pursuant to 28 U.S.C. § 1404(a).

    Restis Decl., ¶ 16. The Transfer Motion was based exclusively on the scope of the injunction issued

    in the Bee Final Approval Order. See Id., ¶¶ 8 and 10. The Transfer Motion was not predicated on

    whether Plaintiff Morgan is a member of the settlement class in Bee or more importantly, whether

    the plaintiffs or the court in Bee had identified any wrongdoing by Defendant. Courts issuing

    sanctions for misstatements of fact usually do so when the fact is material. See, § III.b, infra citing

    Sigurdsson v. Dicarlantonio, 2013 U.S. Dist. LEXIS 159623, 1* 1-13 (M.D. Fla. Nov. 7, 2013) (M.J.

    Smith) (denying motion for sanctions because inter alia the fact “is not material to this litigation,”

    and because “the Court has not been misled, [and] Defendant has suffered no prejudice.”) Counsel

    has been unable to locate any case where sanctions were issued for misstating a tertiary fact that did

    not infect the court’s analysis. Counsel respectfully requests that this not be the first. Cf. Restis

    Decl., ¶ 16 (“Had the factual findings and evidence in Bee been more central to the Transfer

    Motion, [Counsel] would have been more diligent in reviewing them.”)

           Third, the Transfer Motion was not “unreasonable” or “vexatious” and did not “multiply the

    proceedings.” Unfortunately, Defendant’s limited resources and the limited value of this case

    similarly limited Counsel’s presentation of the Transfer Motion. As such, Counsel failed to present

    the Court with additional, persuasive authority holding that the “exclusive jurisdiction” in the Bee

    Final Approval Order should be dispositive in favor of transfer. See e.g. § III.C.i, infra, citing inter

    alia Hankins v. CarMax, Inc., 2012 U.S. Dist. LEXIS 4612, * 12, 14-16 (D. Md. Jan. 13, 2012)

    (“Because CarMax agreed in the Consent Decree to comply with the Maryland regulations in the

    future, there are intended third-party beneficiaries to the Consent Decree and the Settlement

                                                   Page 4 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 11 of 30 PageID 175




    Agreement. Where Drake asserts claims of violation of the Consent Decree and requests relief, he

    is an intended third-party beneficiary. Therefore, the Circuit Court for Baltimore County has

    exclusive authority over this case.”) (italics in original, bold added).

           Because Hankins and numerous other cases cited below reveal that the Transfer Motion was

    meritorious, it cannot be “unreasonable” or “vexatious,” as required to issue sanctions pursuant to

    28 U.S.C. § 1927. Amlong & Amlong, P.A. v. Denny's, Inc., 457 F.3d 1180, 1190 (11th Cir. 2006)

    (the “term ‘unreasonably’ necessarily connotes that the district court must compare the attorney's

    conduct against the conduct of a ‘reasonable’ attorney and make a judgment about whether the

    conduct was acceptable.” The term “vexatiously” means "without reasonable or probable cause or

    excuse; harassing; [or] annoying." These are satisfied "only when the attorney's conduct is so

    egregious that it is tantamount to bad faith.")

           Counsel “take[s] very seriously [his] duties as an officer of the Court and did not intend to

    mislead it.” Restis Decl., ¶ 17. Counsel sincerely apologizes for directing the Court’s attention away

    from the primary arguments in the Transfer Motion, and wasting the Court’s time in the process.

    Due to the seriousness of the Court’s allegations, Counsel spent more than 40 hours researching and

    responding to the Court’s OSC that will not be billed to Defendant. Id., ¶ 22. Counsel respectfully

    submits that this significant expenditure of uncompensated time, and more importantly, the

    permanent record of Counsel’s error now entombed in the OSC and this Court’s record, is sufficient

    sanction for any misconduct and sufficient to deter similar errors in the future.




                                                      Page 5 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 12 of 30 PageID 176




     II.      LEGAL STANDARD

              a.     Rule 11

              Rule of Civil Procedure 11 states that “[b]y presenting to the court a ... written motion, ... an

    attorney ... certifies that to the best of the person's knowledge, information, and belief, formed after

    an inquiry reasonable under the circumstances ... the factual contentions have evidentiary support."

    The purpose of Rule 11 “is to deter baseless filings in district court and thus streamline the

    administration and procedure of federal courts." Peer v. Lewis, 606 F.3d 1306, 1311 (11th Cir. 2010)

    citing 2 James Wm. Moore et al., MOORE'S FEDERAL PRACTICE § 11.03 (3d ed. 2010).

              Proceedings under Rule 11 can be initiated either by motion of a party or sua sponte by the

    court. Peer at 1311. Court-initiated sanctions do not involve the "safe harbor" provision related to

    party initiated motions. In re Pennie & Edmonds LLP, 323 F.3d 86, 89 (2d Cir. 2003). That provision

    ordinarily gives a lawyer or litigant 21 days within which to correct or withdraw the challenged

    submission. Id. at 89.

              Because "no 'safe harbor' opportunity exists to withdraw or correct a submission challenged

    in a court-initiated proceeding," there exists a higher standard "akin to contempt." Kaplan v.

    DaimlerChrysler, A.G., 331 F.3d 1251, 1255-56 (11th Cir. 2003); see also Hodge v. Orlando Util.

    Comm'n, 2010 U.S. Dist. LEXIS 12564, *10 (M.D. Fla. Jan. 25, 2010). Accordingly, sua

    sponte Rule 11 sanctions must be reviewed with "particular stringency." Kaplan at 1255 (citing

    cases).

              The Eleventh Circuit has declined to resolve whether the "akin to contempt" standard

    requires a showing of subjective bad faith. Kaplan, 331 F.3d at 1256. Nonetheless, objective bad

    faith arises where an attorney "knowingly or recklessly pursue[s] a frivolous claim or needlessly

                                                      Page 6 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 13 of 30 PageID 177




    obstruct[s] the litigation of a non-frivolous claim." Amlong & Amlong, P.A. v. Denny's, Inc., 457

    F.3d 1180, 1242 (11th Cir. 2006). “Simple negligence or ignorance of the facts or law, without

    more, is not ‘akin to contempt.’" Gehl v. Direct Transport, Ltd., 2013 U.S. Dist. LEXIS 14630, * 4

    (M.D. Fla. Feb. 4, 2013).

           b.      28 USC § 1927 And The Court’s Inherent Power To Sanction

           28 U.S.C. § 1927 provides that “[a]ny attorney or other person admitted to conduct cases in

    any court of the United States … who so multiplies the proceedings in any case unreasonably and

    vexatiously may be required by the court to satisfy personally the excess costs, expenses, and

    attorneys’ fees reasonably incurred because of such conduct.”

           The Eleventh Circuit has described § 1927 as "penal," and thus it is to be “strictly

    construed.” Macort v. Prem, Inc., 208 Fed. Appx. 781, 786 (11th Cir. Nov. 30, 2006) (per curiam).

    "Unlike Rule 11, which is aimed primarily at pleadings, under section 1927 attorneys are obligated

    to avoid dilatory tactics throughout the entire litigation." Byrne v. Nezhat, 261 F.3d 1075, 1106 (11th

    Cir. 2001). The allegedly improper conduct “must multiply the proceedings.” Schwartz v. Millon

    Air, Inc., 341 F.3d 1220, 1225 (11th Cir. 2003).

           The “term ‘unreasonably’ necessarily connotes that the district court must compare the

    attorney's conduct against the conduct of a ‘reasonable’ attorney and make a judgment about whether

    the conduct was acceptable.” Amlong, 457 F.3d at 1190. The term “vexatiously” means "without

    reasonable or probable cause or excuse; harassing; [or] annoying." Id., citing BLACK'S LAW

    DICTIONARY (8th ed. 2004). These are satisfied "only when the attorney's conduct is so egregious

    that it is tantamount to bad faith." Hudson v. Int'l Computer Negotiations, Inc., 499 F.3d 1252, 1262

    (11th Cir. 2007) (citation omitted); Amlong, 457 F.3d at 1193 (same).

                                                   Page 7 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 14 of 30 PageID 178




           Negligent conduct, standing alone, will not suffice as "something more than a lack of merit

    is required." Id.; Amlong, at 1193 (“an attorney's conduct will not warrant sanctions if it simply fails

    to meet the standard of conduct expected from a reasonable attorney.”) Although the attorney's

    objective conduct is the focus of the analysis, the attorney's subjective state of mind is frequently an

    important piece of the calculus.” Hudson, 499 F.3d at 1262.

           The second requirement, relating to multiple proceedings, is only satisfied when an attorney's

    conduct "results in proceedings which would not have been conducted otherwise." Daniels v.

    Sodexo, Inc., 2013 U.S. Dist. LEXIS 109484, *12 (M.D. Fla. Aug. 5, 2013) citing Peterson v. BMI

    Refractories, 124 F.3d 1386, 1396 (11th Cir. 1997)

           Similarly, "[t]he key to unlocking a court's inherent power is a finding of bad faith." Barnes

    v. Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998) (citation omitted). When considering sanctions

    under the court's inherent power, the threshold of bad faith conduct "is at least as high as the

    threshold of bad faith conduct for sanctions under § 1927." Amlong, 500 F.3d at 1252.

           In Chambers v. NASCO, Inc., 501 U.S. 32 (1991), the Supreme Court warned that "because

    of their very potency, inherent powers must be exercised with restraint and discretion." Id. at 44.

    The Eleventh Circuit recognizes that courts' inherent power to impose sanctions should be limited

    to bad-faith, vexatious, wanton, or oppressive conduct. See Wachovia Bank v. Tien, 406 Fed. Appx.

    378, 382 (11th Cir. Dec. 22, 2010). The court's inquiry should focus primarily on the individual's




                                                   Page 8 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 15 of 30 PageID 179




    conduct and motive, rather than the validity of the case. Rothenberg v. Sec. Mgmt Co., 736 F.2d

    1470, 1472 (11th Cir. 1984).3

    III.   SANCTIONS ARE NOT WARRANTED

           a.      There Was No Bad Faith Or Conduct Akin to Contempt

           Here, the contemporaneously filed Restis Declaration demonstrates that the attorney

    responsible for drafting the Transfer Motion “was not counsel of record” in Bee “and had no

    involvement in that case.” Restis Decl., ¶ 3. Thus, he had no direct knowledge of the facts in Bee

    that could support finding a subjective intent to deceive. Cf. Bernal v. All Am. Inv. Realty, Inc., 479

    F. Supp. 2d 1291, 1329-30 (S.D. Fla. 2006) (attorney exhibited “deliberate indifference to obvious

    facts” when he had multiple facts in his possession and exhibited a “complete disregard for the

    information known to him”); also Medina v. 3c Constr. Corp., 2006 U.S. Dist. LEXIS 102866, at

    *5, 14-15 (S.D. Fla. Oct. 27, 2006) (sanctioning counsel under 28 U.S.C. § 1927 where counsel

    “fabricated [a] false interrogatory answer”); Gelles v. Skrotsky, 15 F. Supp. 2d 1293, 1296 (M.D.

    Fla. 1998) (“Sanctions are reserved for cases wherein a party has asserted facts and/or theories that

    were known to him to be false.”) (emphasis in original).

           Thus, bad faith or contempt-like conduct can only be found if Counsel actually reviewed

    those portions of the record in Bee that contradict his statements when preparing the Transfer

    Motion, or such facts were so readily apparent from the record in Bee that their falsity should have


     3
        In determining whether to issue sanctions under Rule 11 or § 1927, courts in the Eleventh Circuit
    recognize a “tension inherent in the two scenarios underlying an attorney's representation of a client
    in a lawsuit: an attorney's zealous advocacy (on the one hand) and (on the other hand) efforts to pursue
    claims even if they are not adequately supported by the facts and law.” Collar v. Abalux, Inc., 2018
    U.S. Dist. LEXIS 112086, at *27-28 (S.D. Fla. July 5, 2018) (citing cases). As such, “[c]ourt[s] must
    resolve all doubts” in favor of not imposing sanctions. Id., at * 30 (emphasis added).
                                                   Page 9 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 16 of 30 PageID 180




    been obvious. See Danubis Grp., LLC v. Landmark Am. Ins. Co., 2015 U.S. Dist. LEXIS 27186, at

    *49-50 (M.D. Fla. Jan. 27, 2015) (finding “deliberate indifference to obvious facts” where the

    plaintiff’s complaint completely fabricated the existence of a lease that was the foundation of his

    claim and “the record showed that counsel did not perform even the most perfunctory of

    investigations prior to filing his complaint.”) (M.J. Smith). Respectfully, the record before the Court

    supports neither inference, and certainly not by “clear and convincing evidence.” In re Engle Cases,

    283 F. Supp. 3d at 1225; Riccard v. Prudential Ins. Co. of Am., 307 F.3d at 1296.

              This is because counsel’s primary review of Bee was limited to that court’s Final Approval

    Order and discussions with his client regarding what happened in that case. Restis Decl., ¶ 6. Counsel

    stated:

              While I may have reviewed other docket items from Bee in addition to the Final
              Approval Order, I am confident that at the time I prepared the McKevitz Motion, I
              believed no findings of fact were made by the Honorable Judge Bashant that would
              have established CAG’s liability relevant to the facts of McKevitz. Specifically, at the
              time I prepared the McKevitz Motion, I had not reviewed Judge Bashant’s preliminary
              approval order (Bee Dkt No. 74 at pp. 16-17) cited in the OSC (the “Preliminary
              Approval Order”), the Bee Settlement Agreement (Bee Dkt No 71-1) or the Bee motion
              for preliminary approval (Bee Dkt No. 71-3) cited in the Court’s Order denying [the
              Transfer Motion]. [¶]

              I likely did not review these documents because I believed (and continue to believe)
              that the Final Approval Order is the only portion of Bee relevant to the analysis under
              28 U.S.C. § 1404(a).

    Id., ¶¶ 7-8. In addition, Mr. Restis’ review of Bee was limited by his client’s resources, and the

    amount in controversy in McKevitz. Id., ¶ 5.

              Hodge v. Orlando Utils. Comm'n, 2010 U.S. Dist. LEXIS 12564, (M.D. Fla. Jan. 24, 2010) is

    instructive. In Hodge, the Court declined to issue sua sponte Rule 11 sanctions even though the

    offending attorney was actually in position of evidence that contradicted his client’s claims. The

                                                    Page 10 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 17 of 30 PageID 181




    court determined that even though the attorney should have reviewed the documents, there was no

    “evidence to discredit [the attorney’s] assertions that he did not see the [evidence.]” Id. at *17-19. As

    such, the Court [could ]not conclude that [the attorney’s] actions were akin to contempt or taken in

    subjective bad faith.” Id., at * 19.

            Nor is the factual error as readily apparent as the Honorable Magistrate Judge Smith’s Order

    denying transfer appears to indicate. As Counsel respectfully stated in response to the OSC:

            even after reviewing the Bee Settlement Agreement (Bee Dkt No 71-1) and the Bee
            motion for preliminary approval (Bee Dkt No. 71-3) cited in the Court’s Order denying
            the Transfer Motion, I do not believe these documents warrant an inference that I
            intended to mislead the Court or consciously disregarded known facts. Respectfully,
            the fact that the Bee Defendants had insufficient assets to fund a class action settlement
            is not probative of whether the Bee plaintiffs were able to prove their case. [¶]

            The only factual finding relating to the issues in McKevitz and the instant matter that I
            have identified appears to be the lone paragraph in the Preliminary Approval Order
            cited by the Honorable Judge Smith. Dkt No. 28 at p. 4.

    Restis Decl., ¶¶ 15-16.

            The Bee Docket has 81 entries, and it appears the only definitive evidence of falsity of the

    offending statement of fact is a single paragraph on page 16 of the Bee court’s Preliminary Approval

    Order. Dkt No. 28 at p. 4. Because this paragraph was buried in a lengthy court order that Counsel

    had little cause to read, respectfully, it cannot support a “clear and convincing” finding of bad faith

    by Defendant’s counsel. Cf. Cordoba v. Dillard's, Inc., 419 F.3d 1169, 1178 (11th Cir. 2005) (in

    disability case, bad faith found where plaintiff had “reckless disregard” of a “serious defect” in her

    case, the lack of any disability); In re Engle Cases, 283 F. Supp. 3d 1174, 1211-15 (M.D. Fla. 2017)

    (ordering sua sponte Rule 11 and § 1927 sanctions where counsel maintained obviously “fatally

    defective complaints” of dead clients for four years while “repeatedly resisted proposals that


                                                  Page 11 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 18 of 30 PageID 182




    someone inquire into the status of the plaintiffs, and insisted that they were in contact with their

    clients and that they would be willing to certify that the complaints satisfied Rule 11”); Gehl v.

    Direct Transp., Ltd., 2013 U.S. Dist. LEXIS 14630, at *9 (M.D. Fla. Feb. 4, 2013) (“Plaintiff's

    Motion to remand was frivolous, and her response to the Show Cause Order was lacking in candor.

    However, there is no evidence of bad faith or intentional misrepresentation sufficient to warrant the

    imposition of sanctions sua sponte.”)

            Since “all doubts are resolved in favor of the signer,” the Order to Show Cause should be,

    respectfully, discharged. Hodge, 2010 U.S. Dist. LEXIS 12564, at *10.

            b.      The Misrepresentation Was Not Material And The Court Was Not Misled

            A further basis to discharge the Order to Show Cause is that the incorrect statement of the

    record in Bee was irrelevant to the Court’s disposition of the Transfer Motion. The entire basis of

    Defendant’s Transfer Motion depends on the scope of the injunction issued by the Southern District

    of California in Bee, and not the factual findings or evidence in that case.

            In Sigurdsson, 2013 U.S. Dist. LEXIS 159623, the Honorable Magistrate Judge Smith denied

    a motion for sanctions because inter alia the fact “is not material to this litigation.” Id. at *11-13. As

    such, “the Court has not been misled, [and] Defendant has suffered no prejudice.” Id.

            Other courts have similarly found a “materiality” requirement to imposing sanctions for a

    false statement of fact. E.g., Redmon v. Soc'y & Corp. of Lloyds, 434 F. Supp. 2d 1211, 1226 (M.D.

    Ala. 2006) (“none of the alleged fraudulent misrepresentations are remotely connected to the

    gateway issues of arbitration or jurisdiction. Assuredly, even if the allegations were patently false,

    the Court would not be relying upon them for any purpose related to the gateway issues. In short,

    Redmon's motion for Rule 11 sanctions is clearly not well-taken, and is due to be denied.”)

                                                   Page 12 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 19 of 30 PageID 183




           Here, Defendant’s counsel states that:

           I likely did not review these documents [from the Bee docket] because I believed (and
           continue to believe) that the Final Approval Order is the only portion of Bee relevant
           to the analysis under 28 U.S.C. § 1404(a).

           When I was retained to defend the instant case, I concluded that transfer is appropriate
           for the same general reasons articulated in the McKevitz Motion. At the time I drafted
           the Transfer Motion, I had been informed by my client that CAG is no longer operating
           as a going concern, that normal business operations have ceased, and the owners are in
           the process of winding down their business. Accordingly, I used the McKevitz Motion
           as a template, and modified it to the minimum extent necessary to address the facts of
           this case and Eleventh Circuit case law to minimize fees.

           I did not further revisit the Bee docket, or do additional research into the issues because,
           respectfully, I believed (and continue to believe) that the following citation is
           dispositive of the Court’s analysis under 28 U.S.C. § 1404(a): Boys v. Mass Mut. Life
           Ins. Co., 2013 U.S. Dist. LEXIS 103242, at *10-11 (E.D. Tenn. July 24, 2013) (“a
           district court that enters a consent decree and retains enforcement jurisdiction in all
           probability has exclusive jurisdiction over claims relating to it.")

    Restis Decl., ¶¶ 8-9. As such, the regrettably false statement “was an introductory statement

    irrelevant to whether CAG’s Transfer Motion was meritorious. Had the factual findings and evidence

    in Bee been more central to the Transfer Motion, [he] would have been more diligent in reviewing

    them.” Id., ¶ 16.

           Conversely, false statements of fact that were found to be sanctionable generally relate to

    material issues in the litigation. See Danubis Grp., LLC, 2015 U.S. Dist. LEXIS 27186, at *49-50

    (false statement related to the central issue the litigation); Yocum v. Nationstar Mortg., LLC, 2017

    U.S. Dist. LEXIS 135860, at *21 (N.D. Ala. Aug. 24, 2017) (“Because Plaintiff's false statements

    go directly to the ownership of the Property and his identity as the proper party in interest, there is

    no doubt his conduct relates to a pivotal issue in the case, and sanction is warranted. Indeed, the need

    for sanction is heightened where the conduct relates to a pivotal issue in the case.”) Counsel has been


                                                  Page 13 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 20 of 30 PageID 184




    unable to locate any case where sanctions were issued for misstating a tertiary fact that did not infect

    the court’s analysis.

            Respectfully, this Court should discharge the Order to Show Cause pursuant to its previous

    ruling in Sigurdsson because the false statement was not material and did not mislead the Honorable

    Magistrate Judge Smith.

            c.      The Transfer Motion Is Meritorious And Could Not Unreasonably Or
                    Vexatiously Multiply Proceedings

            Defendant and its counsel strenuously maintain that the injunction issued by the Honorable

    Judge Bashant in Bee was sufficient to warrant transfer under 28 U.S.C. § 1404(a). Restis Decl., ¶

    10 (“I believed (and continue to believe) that the following citation is dispositive of the Court’s

    analysis under 28 U.S.C. § 1404(a): Boys v. Mass Mut. Life Ins. Co., 2013 U.S. Dist. LEXIS 103242,

    at *10-11 (E.D. Tenn. July 24, 2013) (‘a district court that enters a consent decree and retains

    enforcement jurisdiction in all probability has exclusive jurisdiction over claims relating to it.’)”)

    Since Defendant filed the Transfer Motion, additional research has been conducted on this issue,

    which confirms that the motion should have been, respectfully, granted. Restis Decl., ¶¶ 20-21.4

            As stated below, the Transfer Motion is well grounded in fact and law. This precludes a

    finding that the Motion was filed “unreasonably” or “vexatiously.” Amlong, 457 F.3d at 1190

    (defining these terms). And since it is a single procedural motion filed at the outset of the case, it did



        4
          “The statement in the Transfer Motion that Boys was a ‘near identical case’ (Dkt No. 22 at p. 5)
    was left over from the McKevitz Motion. Cf. Ex. A. at p 2. Boys was issued by the Chief Judge of the
    court in which McKevitz is pending, Mr. McKevitz’ own complaint expressly alleged he received calls
    during the class period certified and settled in the Bee Final Approval Order, and Mr. McKevitz
    expressly relied upon the Bee injunction as a predicate for his claims.” Restis Decl., ¶ 11.
                                                   Page 14 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 21 of 30 PageID 185




    not “multiply the proceedings.” Schwartz, 341 F.3d at 1225; Daniels, 2013 U.S. Dist. LEXIS

    109484, *12 (Section 1927 sanctions not appropriate unless it "results in proceedings which would

    not have been conducted otherwise.")

            Cases where courts have issued sanctions pursuant to Section 1927 are factually very

    different from the Motion to Transfer. For example, in Fitzgerald v. Regions Bank, the Court

    imposed sanctions under Rule 11 and Section 1927 because the plaintiff filed an amended complaint

    that reiterated the same legal theories that were rejected by the court in a previous litigation involving

    the same parties. 2014 U.S. Dist. LEXIS 4547, at *14 (M.D. Fla. Jan. 14, 2014) ("Remarkably,

    Plaintiffs continue to reiterate the same legal theories that have already been rejected in this case and

    similar actions in their objections to the sanctions motion."); see also, Barrios v. Regions Bank, 2013

    U.S. Dist. LEXIS 132050, *17-18 (M.D. Fla. August 21, 2013) ("Plaintiff and [Plaintiff's counsel]

    were repeatedly advised—both by Defendant and the Court—that Plaintiff's claims were frivolous.

    Nonetheless, Plaintiff proceeded with this action and Defendant was forced to defend against

    this frivolous claim."); Calderon v. Merch. & S. Bank, 2013 U.S. Dist. LEXIS 154352, at *17 (M.D.

    Fla. Oct. 28, 2013) ("[Plaintiff's counsel] continued to pursue Plaintiffs' claims even after . . . . this

    Court found Plaintiffs lacked standing, and after this Court rejected Plaintiffs' legal theory in the

    other related cases.")5




     5
        In addition, the Transfer Motion has not resulted in a delay of these proceedings. Defendant has
    answered Plaintiff’s Complaint (Dkt No. 13), and has been participating in discovery while the
    Transfer Motion was under submission. Cf. Peer, 606 F.3d at 1314 (even though attorney knew that
    claim was frivolous, “sanctions are not appropriate under section 1927 because Rosenbaum did not
    delay the judicial proceedings”).

                                                   Page 15 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 22 of 30 PageID 186




                        i. The Southern District of California Retains Exclusive Jurisdiction

            Although Plaintiff Morgan’s opposition to the Transfer Motion (Dkt No. 25), and the

    Honorable Magistrate Judge Smith’s Order thereon (Dkt No 28) focus on the fact that Plaintiff

    Morgan was not a member of the settlement class in Bee, this was never argued by CAG as a basis

    for transfer.

            Neither Plaintiff Morgan’s opposition to the Transfer Motion, nor the Honorable Magistrate

    Judge Smith’s Order thereon address whether Plaintiff Morgan’s Complaint alleges conduct that

    would require the Southern District of California to determine if CAG has complied with the

    stipulated injunction in the Bee Final Approval Order. As stated on page 2 of the Transfer Motion,

    Plaintiff Morgan’s Complaint clearly implicates the Final Approval Order’s injunction:

            As part of the Bee Settlement, Capital Alliance was “ORDERED … to comply with
            [certain] injunctive relief, as described in the Settlement Agreement.” Declaration of
            William R. Restis ISO Plaintiff’s Motion to Transfer, “Restis Decl.”, Ex. A, at p. 4 ¶
            H. Judge Bashant’s injunction required Capital Alliance to inter alia: “establish written
            procedures for TCPA compliance”; “maintain a list of telephone numbers of persons
            who request not to be contacted”; “scrub for cellular telephones before making
            autodialed calls or calls made with an artificial voice or use or prerecorded messages”;
            and “not call cellular telephones prior to receipt of the express written permission of
            the intended recipient[.]” Id.

            Plaintiff’s Complaint alleges Capital Alliance is in violation of this injunction by
            making “approximately one hundred” calls “to Plaintiff’s cellular telephone number
            … using an ‘automatic telephone dialing system’ … or an artificial or prerecorded
            voice[.]” Complaint, Dkt No 1, ¶¶ 11-12. (emphasis added). Plaintiff also alleges
            that Capital Alliance “has a corporate policy to use an automatic telephone dialing
            system or a pre-recorded or artificial voice, … with no way for the consumer, or CAG,
            to remove the number.” Id., ¶ 21 (emphasis added). Plaintiff alleges Defendant’s
            “corporate policy is structured so as to continue to call individuals like Plaintiff, despite
            these individuals explaining to CAG they do not wish to be called.” Id., ¶ 22. And that
            Defendant’s “corporate policy provided no means for Plaintiff to have Plaintiff's
            number removed from CAG's call list.” Id., ¶ 27. As a result, Plaintiff alleges that
            Defendant “willfully and/or knowingly violated the TCPA.” Id., ¶ 30.


                                                    Page 16 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 23 of 30 PageID 187




    Dkt No 22, at p. 2.6

           Because Plaintiff Morgan’s Complaint clearly alleges violations of the injunction contained

    in the Bee Final Approval Order, Plaintiff’s Complaint is within the continuing jurisdiction clause

    thereof, which provides that:

           [the Southern District of California] reserves exclusive and continuing jurisdiction and
           venue with respect to the consummation, implementation, enforcement, construction,
           interpretation, performance and administration of the Settlement Agreement.

    Restis Decl. ISO Transfer Motion, Dkt No 22-1, Ex. A at p. 4 (emphasis in original).

           The Supreme Court has recognized that it is within a court's purview to retain jurisdiction

    over the enforcement of a settlement agreement where it "had been made part of the order of

    dismissal - either by separate provision (such as a provision ‘retaining jurisdiction’ over the

    settlement agreement) or by incorporating the terms of the settlement agreement in the

    order." Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 381 (1994). A stipulated

    injunction in a class action settlement is the equivalent of a consent decree. See Holmes v. Cont'l

    Can Co., 706 F.2d 1144, 1146-47 (11th Cir. 1983) (“the court certified the case as a class action,

    approved the consent decree, and overruled the objections to the settlement allocation.”)

           As noted by Chief Judge Varlan of the Eastern District of Tennessee “generally speaking a

    district court that enters a consent decree and retains enforcement jurisdiction in all probability has



     6
        Respectfully, it is irrelevant that under the Final Approval Order “absent Class members retain
    their rights to bring lawsuits for damages against Defendants for violations of the TCPA.” Order
    Denying Transfer Motion, Dkt No. 28 at 6. As this Court correctly determined, “the California court
    approved the settlement in Bee before Plaintiff began receiving telephone calls from Defendant. So,
    Defendant cannot plausibly argue that Plaintiff is a member of the classes whose rights were
    determined in Bee.” Id. In other words, the “retention of … rights” clause in the Final Approval
    Order does not apply to Plaintiff Morgan’s claims, because he was not a member of that class.
                                                  Page 17 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 24 of 30 PageID 188




    exclusive jurisdiction over claims relating to it." Boys v. Mass Mut. Life Ins. Co., 2013 U.S. Dist.

    LEXIS 103242, at *10-11 (E.D. Tenn. July 24, 2013); Roseberry-Andrews v. Schell & Kampeter,

    Inc., 2016 U.S. Dist. LEXIS 58334, at *8 (D. Md. May 2, 2016) ("It would be inconsistent for the

    Settlement Court to retain jurisdiction for the purpose of ‘construing, enforcing, and administering

    the Settlement Agreement,’ [Citation] 'but permit another court to construe what it meant in that

    judgment.'")

           Hankins v. CarMax, Inc., 2012 U.S. Dist. LEXIS 4612 (D. Md. Jan. 13, 2012) is on point. In

    Hankins, the court considered the effect of a consent decree issued in a class action settlement where

    the decree explicitly “retained exclusive jurisdiction over the [earlier] Settlement Agreement and

    Consent Decree.” Id., at 11-12. Like the Bee Final Approval Order, “the [Hankins] Final Order

    incorporating and approving the Settlement Agreement contains a provision where the Circuit Court

    for Baltimore retains jurisdiction over "all matters relating to the interpretation, administration,

    implementation, effectuation, and enforcement of the Settlement Agreement." Id., at * 14-15

    (emphasis in original). The District of Maryland cited to Fourth Circuit cases which held that where

    “parties agree to a specific jurisdiction without including modifying terms allowing for different

    forums, that forum is held to be mandatory, therefore exclusive”. Id., at *13 (emphasis added).

           Most importantly, the court rejected the contention that the issuing court “did not retain

    exclusive jurisdiction over subsequently filed actions.” Hankins., at * 12. The defendant had argued

    that “even if the Circuit Court for Baltimore County has jurisdiction over all matters involving

    the Hankins Settlement, the Drake Complaint represents a new action with new claims not covered

    under that Settlement.” Id., at * 15. In noting that the new action and the original settlement

    addressed the same underlying conduct, the District of Maryland noted that

                                                  Page 18 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 25 of 30 PageID 189




            Because CarMax agreed in the Consent Decree to comply with the Maryland
            regulations in the future, there are intended third-party beneficiaries to the
            Consent Decree and the Settlement Agreement. Where Drake asserts claims of
            violation of the Consent Decree and requests relief, he is an intended third-party
            beneficiary. Therefore, the Circuit Court for Baltimore County has exclusive
            authority over this case.

    Id., at * 16 (italics in original, bold added).

            The same is true in this case. Plaintiff Morgan is a third party beneficiary of the Bee

    injunction. As such, the Southern District of California “has exclusive authority over this case.” Id.,

    at * 16. See also Chevaldina v. Katz, 2018 U.S. Dist. LEXIS 28725, at *14 (S.D. Fla. Feb. 19, 2018)

    (citing Hankins and noting that where a “state court has retained jurisdiction to enforce the terms of

    a settlement agreement and resolve disputes relating to that agreement, then a district court should

    dismiss an action arising out of the agreement in favor of the state court adjudicating the dispute.”);

    United States v. Am. Soc'y of Composers, Authors & Publrs., 832 F. Supp. 82, 86 (S.D.N.Y. 1993)

    (“The need to retain the Court's jurisdiction over such matters arises from the imperative of avoiding

    the risk of subjecting the Consent Decree to inconsistent interpretations that would tend to interfere

    with or frustrate this Court's jurisdiction over the Decree.”)

            To conclude otherwise creates the real possibility that Defendant CAG will be held to

    inconsistent standards of conduct. For example, in United States v. International Brotherhood of

    Teamsters, the Second Circuit held that a district court was within its powers under the All Writs

    Act to enjoin other courts from proceeding to adjudicate claims that implicated consent decrees

    issued by the district court. United States v. Int'l Bhd. of Teamsters, etc., 907 F.2d 277, 280 (2d Cir.

    1990). The Second Circuit upheld the district court’s findings that collateral litigation “created a




                                                      Page 19 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 26 of 30 PageID 190




    ‘significant risk of subjecting the Consent Decree to inconsistent interpretations and … inconsistent

    judgments.’” Id., at 280-281 (citing cases).

           In this case, if CAG is compliant with the Final Approval Order’s injunction concerning

    TCPA procedures, how can it be held to violate the TCPA? If CAG has complied with the injunctive

    components of the Final Approval Order, this should provide a complete defense to Plaintiff

    Morgan’s TCPA claim. See CAG’s Answer, Dkt No. 13, at First Defense (lack of subject matter

    jurisdiction); id., at Fifth Defense (“Defendant acted in good faith and specifically denies it engaged

    in a willful or knowing violation of the TCPA toward Plaintiff.”); id. at Sixth Defense (“Any

    violation of the TCPA was unintentional and resulted from a bona fide error notwithstanding the

    reasonable practices and procedures established and implemented by Defendant to effectively

    prevent communications in violation of the TCPA.”); cf. Bee Final Approval Order, pp. 4-5 at ¶¶ 1-

    5 (ordering CAG to comply with certain policies and procedures).

           This was not mere procedural posturing, but issues going to the very heart of the claims and

    defenses in this case. In light of the continuing jurisdiction clause in the Final Approval Order, how

    could this Court rule on the propriety of such defenses? As CAG stated in its motion to transfer “the

    best, and indeed only Court that can rule on [these issues] is in the Southern District of California.”

    Dkt No. 22 at p. 4; see also Berger v. Heckler, 771 F.2d 1556, 1576 n.32 (2d Cir. 1985) ("'few

    persons are in a better position to understand the meaning of a consent decree than the district judge

    who oversaw and approved it'") quoting Brown v. Neeb, 644 F.2d 551, 558 n.12 (6th Cir. 1981).

           In Goulart v. United Airlines, Inc., 1994 U.S. Dist. LEXIS 21856 (N.D. Cal. Sept. 28, 1994),

    the plaintiffs alleged that “defendants fraudulently induced them to give up their union jobs and

    accept promotions to management positions, causing them to unwittingly lose their seniority in the

                                                   Page 20 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 27 of 30 PageID 191




    union.” Id., at * 2. The plaintiffs alleged that the defendant misrepresented the terms of a consent

    decree that was issued many years earlier in the Northern District of Illinois. Id., at * 3 and 10. In

    response to the plaintiffs’ complaint, the defendants moved to dismiss pursuant to Fed. R. Civ. P.

    12(b)(3) and 28 U.S.C. § 1406. In the alternative, the defendants sought transfer pursuant to 28

    U.S.C. § 1404(a). Id., at * 8.

           The court found that although it had proper venue, “[i]t is clear that Judge Will retains

    ultimate jurisdiction for enforcing, modifying, or clarifying, the full purpose and intent of the

    Consent Decree. Thus, if this case requires any such interpretation or interference with the Consent

    Decree, the case should be transferred to Judge Will.” Id., at * 8-9. The court found that “the

    allegations essentially involve common law claims which could probably be adjudicated without

    requiring interpretation of the Consent Decree.” Id., ¶ 10. “Nonetheless, the court [found] that

    the relief requested by plaintiffs is inextricably intermingled with the provisions of the Consent

    Decree and thus venue is not proper in this court.” Id. (emphasis in original). This was because

    “Plaintiffs' request for relief [could not] be separated from the relief provided in the Consent

    Decree.” Id., at * 11. As such, the case was dismissed for improper venue.

           The same is true in this case. The allegations in Plaintiff’s complaint are “inextricably

    intermingled with the provisions of the [Bee Final Approval Order.]” Id., at 10-11. As such, the

    Transfer Motion was meritorious.

                       ii. Exclusive Jurisdiction Should Be Dispositive Under 1404(a)

           According to the Supreme Court, where a particular forum is held to have "exclusive

    jurisdiction" over a case, this is a "significant factor that figures centrally in the district court's

    calculus" under 28 U.S.C. § 1404(a). Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988); id.,

                                                  Page 21 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 28 of 30 PageID 192




    at 34 (“a valid forum selection clause [should be] given controlling weight in all but the most

    exceptional circumstances.") (Kennedy J. concurring); cf. In re Ricoh Corp., 870 F.2d 570, 573 (11th

    Cir. 1989) (finding that the venue mandated by a forum-selection clause rarely will be outweighed

    by other 1404(a) factors).

           In Davis v. Avvo, Inc., 2011 U.S. Dist. LEXIS 103332 (M.D. Fla. Sep. 12, 2011), this Court

    held that “Under Section 1404(a), the court should consider the convenience of parties and witnesses

    and the interest of justice, with a choice of forum clause a significant factor that figures centrally in

    the district court's calculus.” Id., at *4 citing P&S Business Machines, Inc. v. Canon USA, Inc., 331

    F.3d 804, 807 (11th Cir. 2003) (emphasis added). "Thus, while other factors might conceivably

    militate against a transfer ... the venue mandated by a choice of forum clause rarely will be

    outweighed by other 1404(a) factors.’" Id., (emphasis added).

           While a forum selection clause is not the same as a court order, courts have treated them

    under the same standard. As the Middle District of Tennessee noted in Boys,

           Whether plaintiff is or is not a class member and whether his claims are or are not
           barred by the Varacallo Final Order are precisely the issues that will determine whether
           his claims may proceed to litigation on the merits. Such threshold determinations fall
           squarely within the purview of the Varacallo court's continuing jurisdiction. That
           continuing jurisdiction, when considered together with the judicial interest in ensuring
           efficient and economical pretrial proceedings and in avoiding inconsistent rulings,
           compels the Court to grant the transfer.

    2013 U.S. Dist. LEXIS 103242, at *12 (citing cases).

           As such, Courts often find the existence of a related action to be “determinative” under the 28

    U.S.C. § 1404(a) analysis. See Rabbi Jacob Joseph School v. Province of Mendoza, 342 F. Supp. 2d

    124, 130 (E.D.N.Y. 2004) ("courts consistently recognize that the existence of a related action in the

    transferee district is a strong factor to be weighed with regard to judicial economy, and may be

                                                   Page 22 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 29 of 30 PageID 193




    determinative.") (citing cases); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1565

    (Fed. Cir. 1997) ("Consideration of the interest of justice, which includes judicial economy, may be

    determinative to a particular transfer motion, even if the convenience of the parties and witnesses

    might call for a different result.")

            Respectfully, the above authority persuasively demonstrates that the Transfer Motion was

    meritorious. At the very least, it demonstrates that Defendant had a good faith basis to bring the

    Transfer Motion. Respectfully, the Transfer Motion cannot be considered unreasonable or vexatious.

    IV.     CONCLUSION

            For the reasons stated above, Counsel respectfully requests that the Court discharge the OSC

    without further sanction.

    Dated January 4, 2019                                Respectfully submitted,

                                                         THE RESTIS LAW FIRM, P.C.

                                                         /s/ William R. Restis
                                                         William R. Restis (CA 246823)
                                                         Admitted pro hac vice
                                                         The Restis Law Firm, P.C.
                                                         402 West Broadway, Suite 1520
                                                         San Diego, CA 92101
                                                         Tel: 619.270.8383
                                                         E-mail: william@restislaw.com

                                                         ATTORNEY FOR DEFENDANT




                                                 Page 23 of 24
Case 6:18-cv-01746-PGB-TBS Document 31 Filed 01/04/19 Page 30 of 30 PageID 194




                                     CERTIFICATE OF SERVICE


    I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed on this 4th day of
    January 2019 via the Court's CM/ECF system which sent electronic notice of such to all parties of
    record.


                                                        /s/ William R. Restis
                                                        William R. Restis (CA 246823)
                                                        Admitted pro hac vice




                                                Page 24 of 24
